— Motion to change venue of trial of indictment from Niagara County denied. Memorandum: We conclude that defendants have not on this application met their burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Niagara County (CPL 230.20 [2]). If it develops during the voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application before us now is premature, (see, People v Di Piazza, 24 NY2d 342; People v Hatch, 46 AD2d 721; People v Sekou, 45 AD2d 982, appeal dismissed 35 NY2d 844.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.